Citation Nr: 1646050	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-28 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from August 1969 to March 1971, for which he is in receipt of an Army Commendation Medal for Heroism, a Bronze Medal, and an Air Medal, among others.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction currently resides with the RO in Detroit, Michigan.

This appeal was processed using the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims processing system.  Virtual VA contains documents duplicative of those in VBMS.  


FINDINGS OF FACT

1.  Tinnitus was incurred in active service.

2.  Left ear hearing loss was incurred in active service.

3.  The Veteran does not have a right ear hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). VA's duty to notify was satisfied by letter dated January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Board notes that the 2011 VA audiologist reported that the Veteran had periodic audiology evaluations performed by his employer that had not been submitted.  The 2011 VA examination report noted that the Veteran had stopped working for that employer in 2006, and audiometric testing performed at the 2011 VA examination and a private audiology evaluation submitted by the Veteran in 2012 show that the Veteran had no right ear hearing loss disability for VA purposes.  As the most current records show an absence of right ear hearing loss disability, the Board finds that there is no prejudice to the Veteran stemming from the absence of any audiometric testing records from the Veteran's employer prior to 2006.  
The February 2011 VA audiology evaluation in this case is adequate, as it was predicated on an audiometric evaluation and fully addressed the rating criteria relevant to rating the disability in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the etiology opinion provided for left ear hearing loss, as discussed below, that opinion is inadequate.  However, in light of the Board's favorable decision as to that issue, there is no prejudice to the Veteran.  There is no indication that the audiometric testing itself was inadequate.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regarding lay testimony, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts is etiologically related to acoustic trauma sustained in active duty service.  On his application for compensation, the Veteran reported that his tinnitus had its onset in 1971 and that hearing loss had its onset in 1998.

The Veteran's DD 214 shows that his military occupation specialty (MOS) was that of a field artillery officer.  The Veteran is in receipt of an Air Medal for actively participating in over 25 aerial missions in hostile territory; a Bronze Medal for exemplary service in a combat environment against a hostile force; and an Army Commendation Medal for heroism in sustained combat operations against a hostile force and exposing himself to adverse conditions inherent in a combat environment.  In light of the nature of this Veteran's service and his MOS, exposure to in-service hazardous noise is established.

Two audiometric testing results are reported on the Veteran's August 1969 entrance examination that showed the following hearing acuity findings:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
10
X
10
Left ear
10
10
10
X
10
Hertz
500
1000
2000
3000
4000
Right ear
15
10
20
X
25
Left ear
15
10
5
X
15

At separation, the Veteran's hearing acuity measured as follows:

Hertz
500
1000
2000
3000
4000
Right ear
0
5
10
10
5
Left ear
30
15
10
0
0

The Veteran underwent a VA audiology evaluation in February 2011, at which time his STRs were unavailable for review.  The Veteran gave a history of being a gunner, and routinely plugging his right ear during firing, but not his left.   The Veteran gave an employment history of working on an assembly line and having routine hearing tests performed by his employer.  The Veteran denied recreational noise exposure, with the exception of infrequent use of small tools.  The Veteran also reported weekly, periodic tinnitus.  The Veteran was unable to recall the exact timeframe of the onset of his tinnitus, and was unable to recall having any hearing disturbance while in service.  Audiometric testing results performed at that time showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
30
15
20
10
15
Left Ear
10
10
15
65
90

Speech recognition scores for the left ear measured 88 percent, and 100 percent for the right ear.  The audiologist diagnosed left ear sensorineural hearing loss, right ear hearing loss that was not disabling, and tinnitus.  

In a May 2011 addendum opinion following review of the Veteran's claims file, the audiologist opined that it was less than a 50 percent probability that the Veteran's left ear hearing loss and tinnitus were due to his active service.  The examiner noted that the Veteran's STRs were significant for a temporary change in left ear hearing acuity at 500 Hertz, but that his hearing acuity at that frequency during the February 2011 examination was normal at 10 decibels.  The examiner also noted that there were no in-service reports of a head injury, acoustic trauma, hearing loss, or tinnitus.  The examiner also cited to medical research supporting the proposition that hazardous noise exposure had an immediate effect on hearing that was usually temporary at first, and did not result in delayed onset of progressive hearing loss.  The examiner also cited a study that found "only seldom does noise cause a permanent tinnitus without also causing hearing loss." The examiner concluded that the change in left ear hearing acuity in service was temporary, and that there was no permanent hearing loss at the time of the Veteran's separation.  The examiner also indicated that the Veteran's tinnitus was a symptom of his hearing loss, as hearing loss was the most common cause of tinnitus.

The Board notes that the 2011 VA audiologist appears to have relied on the fact that there were no reports of acoustic trauma in service to support the conclusion that the Veteran's hearing loss was not etiologically related to his period of service.  As noted above, exposure to in-service hazardous noise is established by the record.  In addition, the Veteran's original claim reported the onset of tinnitus in 1971, during his period of active service, a fact not addressed by the 2011 audiologist.  The Veteran has also competently reported recurrent weekly tinnitus since 1971.  Jandreau, 492 F.3d 1372 (2007); Layno, 6 Vet. App. 465 (1994).  Those findings are particularly relevant in light of the audiologist's rationalization that only seldom does noise cause permanent tinnitus without also causing hearing loss.  As the 2011 audiologist's opinion regarding the etiology of the Veteran's left ear hearing loss was based in part on an inaccurate reporting of the facts, that opinion is inadequate and cannot serve as the basis for a denial of service connection.

In the August 2011 notice of disagreement, the Veteran notes that he worked as an assistant gunner in Vietnam for 14 months and did not have hearing protection for his left ear. An in-service photograph of himself standing next to a 155 Howitzer while plugging his right ear with a finger and leaving the left ear unprotected.  

The Veteran also submitted a July 2012 private audiology evaluation and opinion.  Following audiometric testing, the audiologist diagnosed essentially normal hearing for the right ear with the exception of a 35 decibel reading at 500 Hertz, and severe high-frequency hearing loss in the left ear.  Speech recognition scores were 100 percent in the right ear, and 88 percent in the left.  Based on the Veteran's report of 14 month exposure to 155 Howitzer artillery noise and no reported occupational or recreational noise exposure, the audiologist opined that the Veteran's left ear hearing loss could have been caused by in-service noise concussions as the configuration of the Veteran's left ear hearing loss was consistent with noise-induced hearing loss.

Resolving all reasonable doubt in the Veteran's favor, the foregoing evidence demonstrates that entitlement to service connection for left ear hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  First, the Veteran has current diagnoses of left ear sensorineural hearing loss for VA purposes and tinnitus.  38 C.F.R. § 3.385.  Second, the Veteran has competently and credibly testified that he sustained acoustic trauma during his period of active service, and that tinnitus had its onset in 1971 during his period of active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, there is evidence of in-service incurrence of sustained acoustic trauma and tinnitus.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Third, the 2012 private audiologist adequately opined that the Veteran's left ear hearing loss may be related to sustained in-service acoustic trauma in light of the nature of the Veteran's left ear hearing loss and the circumstances of his service.  The VA medical opinion of record pertaining to left ear hearing loss is inadequate, as it failed to consider all pertinent facts or provide a complete and thorough rationale to support the conclusions reached.  Thus, the probative medical evidence of record demonstrates that it is at least as likely as not that the Veteran's left ear hearing loss is etiologically related to his period of active service and reasonable doubt must be resolved in the Veteran's favor.  As it pertains to tinnitus, the Veteran's testimony is competent to establish that his currently diagnosed tinnitus had its onset during his period of active service following sustained acoustic trauma.  Accordingly, the criteria for service connection for left ear hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.

Entitlement to service connection for right ear hearing loss, however, is not warranted as the Veteran does not have right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  All of the audiometric testing results of record did not show a right ear hearing loss disability for VA purposes.  Id.  In the absence of evidence of a current right ear hearing loss disability for VA purposes, the Veteran's claim of entitlement to service connection for right ear hearing loss must be denied.  38 U.S.C.A. § 1110, 5103; 38 C.F.R. §§ 3.159, 3.303, 3.385.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


